     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.17 Page 1 of 33



 1   Wendy Dumlao (Bar # 250528)
 2   1804 Garnet Avenue, #435
     San Diego, CA 92109
 3   Telephone (209) 663-9541
 4   Facsimile (619) 467-7988
 5
     Attorneys for Plaintiffs
 6
 7                              UNITED STATES DISTRICT COURT
 8                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10
                                     )                       Case No.: '21CV0503 GPC JLB
                                     )
     CATHERINE CEBULSKI AND THOMAS )
11                                   )
     CEBULSKI (PARENTS),                                     NOTICE OF EMERGENCY MOTION
12   INDIVIDUALLY AND ON BEHALF OF ))                        FOR ENFORCEMENT OF STAY PUT
     THEIR CONSERVATEE, KARL         )                       ORDER/MOTION FOR
13                                   )
     CEBULSKI (STUDENT).                                     PRELIMINARY INJUNCTION TO
                                     )
14                                   )                       ENFORCE ADMINISTRATIVE
15                       Plaintiffs, )
                                                             ORDER OF STAY PUT AND
                                     )
                  v.                 )                       MEMORANDUM OF POINTS AND
16                                   )
                                     )
                                                             AUTHRORITIES IN SUPPORT
17   SAN DIEGO UNIFIED SCHOOL                                THEREOF.
                                     )
     DISTRICT                        )
18                       Defendant.  )
19
20
21         Plaintiffs, by and through counsel undersigned, and pursuant to Federal Rule of

22   Civil Procedure 65, hereby file this Emergency Motion for Enforcement of Stay Put
23
     Order/Motion for Preliminary Injunction to Enforce Administrative Order of Stay Put
24
25   issued by Administrative Law Judge Penelope Pahl on March 11, 2021, in connection
26
     with a pending Petition for Due Process arising under the Individuals with Disabilities
27
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 1
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.18 Page 2 of 33



 1   Education Act. This Motion is supported by the Memorandum of Points and Authorities
 2
     attached hereto and, by this reference, incorporated herein.
 3
 4                Respectfully submitted this 22 day of March, 2021.
 5
 6                                              ____________________________
 7                                                        Wendy Dumlao
                                                          Attorney for Plaintiffs
 8
 9                             Memorandum of Points and Authorities
10
           Plaintiffs (hereinafter “Parents”) are the parents of a conserved adult (hereinafter
11
12   “Student”) who is still eligible to receive special education under the Individuals with
13   Disabilities Education Act (IDEA) and California law. They are seeking an Order
14
     compelling the San Diego Unified School District (hereinafter “the District”) to comply
15
16   with an existing Order of Stay Put issued by the Special Education Division of the Office
17
     of Administrative Hearings (hereinafter “OAH”). The District has knowingly and
18
19   intentionally failed to voluntarily provide any comparable services to implement

20   Student’s last agreed upon and implemented Individual Educational Plan (IEP)
21
     (hereinafter the “Stay Put IEP”) and has continued in its intentional refusal to provide
22
23   appropriate and comparable services to Student after it was ordered to implement
24
     Student’s Stay Put IEP by OAH. In short, the District has ignored its obligation under
25
26
     Student’s IEP, federal and state law, and is in violation of an OAH Order. Plaintiffs have

27   exhausted all attempts to obtain the District’s compliance and are left with no option but
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 2
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.19 Page 3 of 33



 1   to seek judicial intervention in federal court to enforce this administrative Order and
 2
     compel the District to comply with its legal obligations to Student.
 3
 4
        I. Factual Background
 5
           Student is a young man who receives special education services under the category
 6
 7   of autism. See Affidavit of Catherine Cebulski (“Mother”), paragraph 1, attached hereto
 8
     as Exhibit A. Since August 8, 2019, Student has attended an out of state Residential
 9
10   Treatment Center (RTC) called Genesee Lake in Waukesha, Wisconsin. See Ex. A, ¶ 2.
11   He was placed there through an Individual Education Plan (IEP) agreed to by his school
12
     district, San Diego Unified School District. See Ex. A, ¶ 2. Student has a history of
13
14   needing placement outside the family home and has attended non- public schools the
15
     entirety of his educational career, due to his significant behavior which has included
16
17   violence/aggression (including charging at staff), ripping/shredding his clothing until he

18   is naked, and significant property damage. See Ex. A, ¶ 3. Student’s last agreed upon and
19
     implemented Individual Education Plan (IEP) (“The Stay Put IEP”) is dated March 9,
20
21   2020. A copy of the IEP and its signature page is attached as Exhibit B. Student’s IEP
22
     mandated supports, special education and related services included:
23
24                Specialized Academic Instruction: 345 minutes per day
25
26                Additional Adult Support (1:1 aide) 345 minutes per day
27
                  Parent Education-Counseling: 60 minutes per month
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 3
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.20 Page 4 of 33



 1                Individual Counseling: 30 minutes per week
 2
 3                Language and Speech Services: 240 minutes per month
 4
 5
                  Occupational Therapy: 30 minutes per month

 6
                  MHRS-Residential – 1440 minutes per day
 7
 8
     See Ex. B. The setting for all of Student’s services was “Non-public residential school –
 9
     outside California”. Id. The residential services listed on Student’s IEP were provided in
10
11   a home owned by Genesee Lake called Corey House where Student resides while he
12
     attends Genesee Lake. See Ex. A, ¶ 5. Student’s Stay Put IEP also provides an
13
14   individualized transportation plan for Student’s safety and the safety of other students as
15   Student has a history of breaking school bus windows with his bare hands and other
16
     aggressive and dangerous behaviors, some so severe they resulted in his prior school
17
18   calling police to remove him. See Ex. A, ¶ 6. See Ex. B. The transportation plan requires
19
     that Student be transported in a private bus (no other children), with 1:1 bus aide support,
20
21   a wedge to place between him and the window. Id. A prior IEP when Karl was still

22   attending school in San Diego also identified a specialized safety harness that Karl was
23
     supposed to have to protect him and the aide. See Ex. A, ¶ 6.
24
25
           In December 2020, Genesee Lake advised Parents that it would discharge Student
26
     on his 22nd birthday – March 10, 2021. See Ex. A, ¶ 7. In response, on December 12,
27
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 4
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.21 Page 5 of 33



 1   2020, Mother emailed the District and requested an IEP meeting to discuss the upcoming
 2
     transition. See Ex. A, ¶ 8. Since that initial email to the District, Mother has attended
 3
 4   four IEP meetings: January 29, 2021, February 8, 2021, February 22, 2021 and March 8,
 5
     2021. See Ex. A, ¶ 9. During one of the IEP meetings, the IEP team specifically
 6
 7
     discussed how Karl’s IEP was being implemented at Genesee Lake:

 8
               a. Specialized Academic Instruction (SAI) was provided by a credentialed
 9
10                 special education teacher, in person, at Genesee Lake’s non-public school.
11                 The teacher had the assistance of a class instructional assistant. Student also
12
                   had the support of an additional adult (1:1 aide) during all school hours. The
13
14                 school day was 345 minutes long.
15
               b. In addition to the direct support available during the school day, Genesee
16
17                 Lake had access to additional behavioral support and crisis staff in the event

18                 there was a behavioral emergency with Karl (or any of the other students).
19
               c. Speech and Language Therapy, in person, during the school day, at Genesee
20
21                 Lake’s non-public school by a licensed speech and language therapist.
22
               d. Occupational Therapy was provided by “consult” with the occupational
23
24
                   therapist consulting both with the Genesee Lake school staff and the

25                 residential staff at the Corey House.
26
27
28
           Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 5
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.22 Page 6 of 33



 1            e. Counseling Services were available to Parent virtually or by telephone as
 2
                  parents did not reside in Wisconsin; counseling services were available to
 3
 4                Student on a scheduled basis but he sometimes did not choose to attend.
 5
              f. Residential services to implement independent living and behavior goals in
 6
 7
                  Student’s IEP were provided in the Corey House where Student lived. There

 8                were 3 Adult staff throughout the day for 6 adult students (including
 9
                  Student); during the “night shift” there was one “awake” staff member in the
10
11                Corey House at all times.
12
     See Ex. A, ¶ 10.
13
14         The District attempted to locate another RTC that would accept Student; no RTC
15
     was willing to accept Student. See Ex. A, ¶ 11. The District was repeatedly requested at
16
17   each of the four IEP meetings convened between January 29, 2021 and March 8, 2021 to

18   identify its plan to implement Student’s Stay Put Services if a replacement RTC could not
19
     be located and the District repeatedly refused to answer that question. See Ex. A, ¶ 12.
20
21   The District was requested to provide Prior Written Notice (PWN) of its plan to
22
     implement Student’s Stay Put services upon his discharge from Genesee Lake; as of the
23
24
     writing of this Motion, the District has refused to provide such Notice. See Ex. A, ¶ 13.

25   The District did ultimately issue a PWN, on March 20, 2021, but it was still
26
     nonresponsive to how the District intended on implementing student’s Stay Put services
27
28   given that an RTC has not been found.
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 6
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.23 Page 7 of 33



 1         Student was discharged from Genesee Lake on March 10, 2021. See Ex. A, ¶ 11.
 2
     Student’s father was able to get leave from his active-duty military deployment to fly to
 3
 4   Wisconsin to bring Student to San Diego. See Ex. A, ¶14. Since Student arrived in San
 5
     Diego, the District has not provided one minute of residential services in Students current
 6
 7
     home setting, which is a private home obtained by Parents for him where he could be safe

 8   (hereinafter “Student’s home”) and where Parents could remain safe in the family
 9
     residence. See Ex. A, ¶ 15. No Prior Written Notice identifying an in-person school
10
11   based program with credentialed special education staff, a trained behavior 1:1 aide, and
12
     all other supports and services, including an individualized transportation plan has been
13
     provided by the District. See Ex. A, ¶ 16.
14
15
        II. Procedural Background
16
17         A petition for Due Process was filed on March 1, 2021 and served electronically

18   upon the Director of Special Education in the District the same date. See Petition for Due
19
     Process attached as Exhibit C and email service to Sarah Ott, Executive Director of
20
21   Special Education attached as Exhibit D. A Motion for Stay Put was filed and served
22
     that same day. See Motion for Stay Put attached as Exhibit E and Ms. Ott’s confirmation
23
24
     of receipt attached as Exhibit F. The Motion was granted by the Office of Administrative

25   Hearings on March 11, 2021. See Order of Administrative Law Judge Penelope S. Pahl
26
     granting the Motion for Stay Put attached hereto as Exhibit G. The Order stated:
27
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 7
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.24 Page 8 of 33



 1                1. Student’s motion for stay put is GRANTED. However, due to the
 2
          unavailability of Genesee as a placement, Student’s stay put is as follows:
 3
 4
                  a) residential placement in a certified non-public, non-sectarian school
 5
          which provides special education and related services that, as closely as possible,
 6
 7        replicate the services of Student’s last attended, out of state RTC, unless the parties
 8
          otherwise agree.
 9
10                 b) IEP services, including:
11
12                • Specialized Academic Instruction or SAI in a non-public residential school
13
          outside California for 345 minutes per day with an instructional aide assisting
14
          student for 345 minutes during the school day.
15
16
                  • Transportation to and from school, including a bus monitor for daily
17
18        transportation to the school site;
19
                   • Counseling, 30 minutes per week;
20
21
                  • Speech and Language services 240 minutes per month;
22
23                • Occupational therapy 30 minutes per month classroom consultation; 5
24
25                • Parental education and/or counseling 60 minutes per month;

26
                  • Residential mental health services, 1440 minutes per day
27
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 8
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.25 Page 9 of 33



 1                  • All accommodations provided for in Student’s March 9, 2020 IEP unless
 2
           otherwise agreed by the parties.
 3
 4
        2. In light of the urgent circumstances of this case, San Diego is ordered to
 5
           expeditiously secure a comparable placement so that every effort is made to avoid
 6
 7         an interruption in Student’s education;
 8
     See Ex. G.
 9
10         Despite the “urgent circumstances”, the District has failed to provide comparable
11
     services to Student while continuing to try to secure a comparable placement.
12
13
        III.     Legal and Statutory Authorities
14
                 A. The IDEA’s Purpose
15
16             In enacting the IDEA, Congress sought to “ensure that all children with
17
     disabilities have available to them a free appropriate public education that emphasizes
18
19   special education and related services designed to meet their unique needs and prepare
20   them for further education, employment, and independent living.” 20 U.S.C. §
21
     1400(d)(1)(A). Further, the Act’s purpose is “to ensure that the rights of children with
22
23   disabilities and parents of such children are protected.” 20 U.S.C. § 1400(d)(1)(B). The
24
     statute was intended to address the inadequate educational services offered to children
25
26   with disabilities and to combat the exclusion of such children from the public school
27   system. 20 U.S.C. § 1400(c)(2)(A) and (B). To accomplish these objectives, the federal
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 9
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.26 Page 10 of 33



 1   government provides funding to participating state and local educational agencies, which
 2
     is contingent on each agency’s compliance with the IDEA’s procedural and substantive
 3
 4   requirements. 20 U.S.C. §1416.
 5
               B. General Stay Put Requirements
 6
 7         If there is a disagreement between parents and a school district regarding “any
 8
     matter relating to” the child’s educational placement, either party may seek an
 9
10   administrative due process proceeding. 20 U.S.C. §§ 1415(b)(6), (f), (g)(2). California
11   adopted legislation to comply with IDEA's due process hearing requirements. Cal. Educ.
12
     Code §§ 56500-56507. Under state law, a parent may initiate a due process hearing
13
14   regarding the provision of a free appropriate public education for a child and that hearing
15
     will be conducted "at the state level." Id. at § 56501(a), (b)(4). The decision of
16
17   the hearing officer "shall be the final administrative determination and binding on all

18   parties" unless a party "exercis[es] the right to appeal the decision to a court of competent
19
     jurisdiction ... within 90 days of receipt of the hearing decision." Id. § 56505(g),
20
21
           The IDEA requires that during the pendency of a due process hearing, the student
22
     "shall remain in the then-current educational placement,'' unless otherwise agreed
23
24   between the school district and parent. 20 U.S.C. § 1415(j); see also Ed. Code§ 56505(d).
25
     This is commonly referred to as the "Stay Put" requirement. See e.g., Termine v. William
26
27   S. Hart Union High Sch. Dist., 219 F.Supp.2d 1049, 1050 n.1(C.D. Cal. 2002). The
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 10
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.27 Page 11 of 33



 1   purpose of Stay Put is to provide continuity and maintain the “status quo” in a student’s
 2
     educational program and services. Stacey G. v. Pasadena Independent Sch. Dist., 695
 3
 4   F.2d 949, 953,(5th Cir. 1983); Zvi D. v. Gordon Ambach, 694 F.2d 904 (2d Cir. 1982).
 5
     The right to stay put is unequivocal. Honig v. Doe, 484 U.S. 305 (1988). For purposes of
 6
 7
     “Stay Put”, courts have found that the "current educational placement" is typically the

 8   placement called for in the student's IEP, which has been implemented prior to the
 9
     dispute arising. Johnson v. Special Educ. Hearing Office,287 F.3d 1176, 1180 (9th Cir.
10
11   2002); Thomas v. Cincinnati Bd. of Educ.,918 F.2d 618, 625 (6th Cir. 1990. Regulations
12
     adopted by the State Board of Education in California define "specific educational
13
     placement" as "that unique combination of facilities, personnel, location or equipment
14
15   necessary to provide instructional services to an individual with exceptional needs, as
16
     specified in the IEP .... " (Cal. Code Regs, tit. 5, § 304 2(a), emphasis added.) If the IEP
17
18   mandates services by a non-public agency, “Stay Put” requires a District to maintain non-
19   public agency services. Joshua A. v. Rocklin Unified Sch. Dist., 559 F. 3d 1036 (9th Cir.
20
     2009).
21
22
               C. Stay Put and Changed Circumstances
23
24         The Ninth Circuit has recognized that due to changing circumstances, the status
25
     quo cannot always be replicated for purposes of “Stay Put”. Ms. S ex rel. G. v. Vashon
26
27   Island Sch. Dist., 337 F.3d 1115, 1133-35 (9th Cir. 2003). A student is not entitled to the
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 11
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.28 Page 12 of 33



 1   identical placement pursuant to his or her IEP when that placement is no longer possible.
 2
     Id. at 1133-34. If circumstances have changed, “Stay Put” "entitles the student to receive
 3
 4   a placement that, as closely as possible, replicates the placement that existed at the time
 5
     the dispute arose, taking into account the changed circumstances." Van Scoy v. San Luis
 6
 7
     Coastal Unified Sch. Dist., 353 F.Supp.2d 1083, 1086 (C.D. Cal. 2005). When a student's

 8   current educational placement becomes unavailable, the LEA must provide the student
 9
     with a similar placement in the interim. Alston v. District of Columbia, 439 F.Supp.2d 86
10
11   (D. D.C. 2006) (When residential program in which student was placed via an IEP was
12
     no longer available, the school district was required to find a suitable alternative when the
13
     parent invoked the Act’s stay-put provision); McKenzie v. Smith, 771 F. 2d 1527, 1533
14
15   (D.C. Cir. 1985) (Student was placed by District in a private special education school
16
     which determined that student would be discharged; District found to have violated
17
18   parent’s rights by not offering a comparable private special education placement/services
19   upon that discharge after parent rejected District’s proposed change of placement to a
20
     District public school campus.) If implementation of Student’s last agreed upon IEP
21
22   placement is impossible, the District must provide services that approximate, as closely
23
     as possible, the old IEP. Ms. S. v. Vashon, supra.
24
25             D. Enforcement of Administrative Orders Under IDEA
26
           California’s statutory and regulatory framework implementing the IDEA, as
27
28   interpreted by the Ninth Circuit Court of Appeals, makes clear that the Office of
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 12
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.29 Page 13 of 33



 1   Administrative Hearings, and its former iteration, the Special Education Hearing Office,
 2
     do not have jurisdiction to enforce its own orders. See Wyner v. Manhattan Beach
 3
 4   Unified School District, 223 F. 3d 1026 (9th Cir. 2000). As such, when a party needs
 5
     judicial enforcement of an ALJ’s administrative Order in an IDEA due process matter,
 6
 7
     jurisdiction properly lies in federal court under IDEA’s “right to sue provision”, 20

 8   U.S.C. §1415 (i)(2), as Parents are “aggrieved” by the failure of the District to comply
 9
     with the hearing officer’s Order. See Nieves-Márquez v. Puerto Rico, 353 F.3d 108, 115-
10
11   16 (1st Cir. 2003) (Congress could not have intended to leave plaintiffs without an IDEA
12
     statutory remedy when they succeed before a hearing officer and the District fails to
13
     fulfill its continuing obligation to provide services).
14
15
               E. Standards for Enforcement of an Existing Order of Stay Put
16
17         The record demonstrates that Parents have already obtained an Order of Stay Put

18   from the Office of Administrative Hearings. See Ex G. Stay put “functions as an
19
     ‘automatic’ preliminary injunction, meaning that the moving party need not show the
20
21   traditionally required factors (e.g., irreparable harm) necessary to obtain preliminary
22
     relief.” Joshua A. v. Rocklin Unified Sch. Dist., 559 F.3d 1036, 1037 (9th Cir. 2009)
23
24
     (citing Drinker ex rel Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 (3d Cir. 1996).

25   The automatic stay-put exists because of “Congress’s sense that there is a heightened risk
26
     of irreparable harm inherent in the premature removal of a disabled child to a potentially
27
28   inappropriate educational setting.” Id. at 1040. IDEA’s stay put provision “substitutes an
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 13
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.30 Page 14 of 33



 1   absolute rule in favor of the status quo for the court's discretionary consideration of the
 2
     factors of irreparable harm and either a likelihood of success on the merits or a fair
 3
 4   ground for litigation and a balance of hardships." Zvi D. v. Ambach, supra, 694 F.2d at
 5
     906. See also Johnson ex rel. Johnson v. Special Educ. Hearing Office, State of Cal.,
 6
 7
     supra, 287 F.3d 1176, citing with approval Bd. of Educ. of Cmty. High Sch. Dist. No. 218,

 8   Cook County v. Ill. State Bd. of Educ., 103 F.3d 545, 550 (7th Cir. 1996) (holding that the
 9
     application of the preliminary injunction equitable factors to the execution of stay-put
10
11   would “dilute the statutory framework” of the stay-put provision).
12
           The automatic nature of IDEA’s Stay Put provision “acts as a powerful protective
13
     measure to prevent disruption of the child’s education throughout the dispute process.”
14
15   Joshua A. v. Rocklin, supra., 559 F. 3d at 1040. “[T]he stay put provision requires no
16
     specific showing on the part of the moving party, and no balancing of equities by the
17
18   court...” Id. If Parents were seeking an Order of Stay Put as a matter of first impression
19
     in this Court, the preliminary injunction standards would not apply. If Parents established
20
     that there was a Due Process Petition pending, the District would be required to
21
22   implement Student’s last agreed upon and implemented IEP without further proof.
23
            Applying the preliminary injunction standard when an existing Order of Stay Put
24
25   is being intentionally violated would unreasonably burden a Student who is the party
26   suffering from the action and benefit the District who is refusing to comply. As the issue
27
     at bar is implementation of Stay Put, the Joshua A. v. Rocklin standards should be applied
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 14
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.31 Page 15 of 33



 1   to analyze whether the Motion to Enforce Stay Put should be granted.
 2
                F. Preliminary Injunction Standards 1
 3
 4          A preliminary injunction is an “extraordinary remedy that may only be awarded
 5
     upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res.
 6
 7
     Defense Council, Inc., 555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction

 8   generally must show that: (1) he is likely to succeed on the merits; (2) he is likely to
 9
     suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities
10
11   tips in his favor; and (4) that an injunction is in the public interest. Id. at 20. Cf Pom
12
     Wonderful LLC v. Hubbard, 775 F.3d 1118 (9th Cir. 2014) (applying Winter factors).
13
14          The Ninth Circuit has a “sliding scale” test under which a preliminary injunction is
15
     appropriate when a plaintiff demonstrates that serious questions going to the merits are
16
17   raised and the balance of hardships tips sharply in the plaintiff’s favor, so long as the

18   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction
19
     is in the public interest. Alliance for the Wild Rockies v. Cottrell, 632 F. 3d 1127, 1134-5
20
21   (2011), interpreting and applying the Winter factors.
22
         IV.    Argument
23
24          A. Likelihood of Success on the Merits
25
26
27   1
      Parents include the legal requirements for the higher preliminary injunction standards without
28   conceding they are applicable here.
           Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 15
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.32 Page 16 of 33



 1         Parents have established that there is an Order of Stay Put which requires
 2
     implementation of Student’s Stay Put IEP and that the District has provided no prior
 3
 4   written notice of any implementation plan as of the date that this Motion is drafted,
 5
     March 19, 2021. Stay Put serves as an automatic injunction and proof of the preliminary
 6
 7
     injunction standards is not required in order to maintain the Stay Put placement and

 8   services throughout the pendency of a judicial proceeding. Here, the issue is not
 9
     obtaining an Order of Stay Put – that has already been obtained when the District made
10
11   clear by its words and actions that it had no intention of providing the services mandated
12
     by the IEP even when another RTC could not located. Here, it is forcing the District to
13
     comply with the Stay Put Order, which it has an obligation to do as a matter of law.
14
15
           It is suspected that the District may attempt to cobble something together AFTER
16
17   this Motion is filed to make it look like it is in compliance and create a fact issue about

18   whether or not the services it then will claim are available are “comparable”. If that
19
     occurs, Parents still can demonstrate a likelihood of success on the merits as Student is
20
21   entitled to each and every of the services on his Stay Put IEP every day, and unless there
22
     is PROOF that each and every one of the services was implemented and is being
23
24
     implemented from March 11, 2021 going forward, consistent with the IEP, including

25   specifically 1440 minutes of in person/in home mental health-residential services
26
     (MHMR-Residential services on the IEP), the District is not in compliance. In the
27
28   absence of an available RTC, the district’s obligation is to implement the services “as
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 16
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.33 Page 17 of 33



 1   closely as possible” and each of the Stay Put supports and services could have been and
 2
     should have been implemented in San Diego in the manner described by the IEP team at
 3
 4   a duly convened IEP meeting (See Ex. A, ¶ 10). The District was obligated to identify, by
 5
     Prior Written Notice, the changes in the provision of Student’s free and appropriate
 6
 7
     public education when he was discharged from Genesee Lake and specifically how it

 8   intended on implementing the provision of services to Student while it was searching for
 9
     another RTC. See 20 U.S.C. Sec. 1415(b)(1)(3); 34 C.F.R. §300.503 (a). See also Union
10
11   Sch. Dist. v. Smith, 15 F. 3d 1519 (9th Cir. 1994) (The requirement of a formal, written
12
     offer creates a clear record that will do much to eliminate troublesome factual disputes
13
     many years later about when placements were offered, what placements were offered,
14
15   and what additional educational assistance was offered to supplement a placement, if any;
16
     a formal, specific offer from a school district assists parents in "present[ing] complaints
17
18   with respect to any matter relating to the ... educational placement of the child”.) See also
19   M.C. v. Antelope Valley Union High Sch. Dist., 858 F. 3d 1189 (2017) (it is a procedural
20
     violation of IDEA to deprive parents of the knowledge of what services are offered to the
21
22   student – in kind and in duration; such procedural violations make it impossible for
23
     parents to assess the substantive reasonableness of those services). Here, while the
24
25   District had an obligation under the IDEA to provide written notice independently,

26   Parents have also repeatedly asked the District to provide Prior Written Notice
27
     identifying the specific details of how it will provide comparable services to implement
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 17
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.34 Page 18 of 33



 1   Student’s Stay Put IEP in light of the unavailability of another RTC. The District has
 2
     refused to provide this written notice clearly identifying each and every one of the
 3
 4   services on Student’s IEP and how it will implement them. The District did ultimately
 5
     issue a PWN but it is nonresponsive.
 6
 7         B. Irreparable Harm
 8
           Student is currently in San Diego with no RTC placement and no comparable
 9
10   services. This is more than simply the Student not receiving an “appropriate” education –
11   he is receiving NO district provided education or services at all. The failure to provide a
12
     free and appropriate education (FAPE) is itself irreparable harm. See e.g. Sabatini v.
13
14   Corning-Painted Post Area Sch. Dist., 78 F. Supp. 2d 138, 143 (W.D.N.Y. 1999) (The
15
     denial of a FAPE over an extended period does constitute harm, and the longer that denial
16
17   continues, the more irreparable it becomes – this is particularly true for a student close to

18   22 years old in need of an RTC because the older he gets the less likely it becomes that
19
     an RTC will consider accepting him); J.B. v. v. Killingly Bd. of Educ., 990 F. Supp. 70,
20
21   72 (D. Conn. 1997) (“J.B. continues to be denied his right to a free appropriate public
22
     education and until he receives that to which he is entitled under the IDEA, he is
23
24
     suffering irreparable harm”). Cosgrove v. Bd. of Educ. of Niskayuna Cent. Sch. Dist., 175

25   F. Supp. 2d 375, 393 (N.D.N.Y. 2001) (It is almost beyond dispute that wrongful
26
     discontinuation of a special education program to which a student is entitled subjects that
27
28   student to actual irreparable harm). Nor is there an adequate remedy at law –
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 18
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.35 Page 19 of 33



 1   compensation in money can never replace the provision of a meaningful education at the
 2
     time it is required to be provided. See e.g. John T. v. Delaware County Intermediate
 3
 4   Unit, 2000 WL 558582 at *8 (E.D. Pa. May 8, 2000) ("Compensation in money can
 5
     never atone for deprivation of a meaningful education in an appropriate manner at the
 6
 7
     appropriate time."); A.T., I.T. v. New York State Educ. Dept., 1998 WL 765371, at *11

 8   (E.D.N.Y. Aug. 4, 1998)(“ Z.T.'s injury is actual and imminent because she is currently
 9
     being deprived of the free appropriate public education to which she is entitled under the
10
11   IDEA. . . . In the absence of an injunction, Z.T. faces further damage to her development.
12
     This type of injury cannot be remedied by an award of monetary damages, which of
13
     course would not provide Z.T. with the free and appropriate education that she has been
14
15   denied.")
16
17         C. Balance of Equities

18         There is no “equity” that falls to the District here. While there is no available RTC,
19
     Parents have never claimed that the district can only implement Stay Put by finding an
20
21   RTC that does not currently exist. The law is clear that when implementation of the exact
22
     provision of FAPE is impossible due to changed circumstances, the District must
23
24
     implement the services as closely as possible. See supra at pages 11-12. Yet here, the

25   District has not even tried. The Stay Put IEP has 1440 minutes of residential services.
26
     This service is available on the open market through private agencies that supply
27
28   behaviorally trained in home providers for exactly this type of situation. See Ex. A at ¶
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 19
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.36 Page 20 of 33



 1   22. The District is aware of this but doesn’t want to spend the money to pay for a
 2
     behaviorally trained provider to support Student for the 1440 minutes of the day
 3
 4   mandated on his IEP. A student's receipt of an appropriate education trumps a school
 5
     district's financial interest. Dominique L. v. Bd. of Educ. of Chicago, No.10-C-7819 (N.D.
 6
 7
     Ill. 2011); The District has no legitimate claim to any equities here – it is legally

 8   obligated to provide services and it is not. It was paying for an RTC and now is paying
 9
     NOTHING for Student who is getting NOTHING.
10
11         D. Public Interest
12
           The purpose of the IDEA is “to ensure that all children with disabilities have
13
14   available to them a free appropriate public education that emphasizes special education
15
     and related services designed to meet their unique needs and prepare them for further
16
17   education, employment and independent living.” 20 U.S.C. § 1400(d)(1)(A). “[T]he

18   maintenance of appropriate education services to disabled children is in the public
19
     interest, as Congress has detailed in the IDEA." M.A. ex rel. E.S. v. State-Operated Sch.
20
21   Dist. of City of Newark, 344 F.3d 335, 352 (3d Cir. 2003); see 20 U.S.C. §
22
     1400(c)(1) (explaining Congressional finding that "[i]mproving educational results for
23
24
     children with disabilities is an essential element of our national policy of ensuring

25   equality of opportunity, full participation, independent living, and economic self-
26
     sufficiency for individuals with disabilities."). Ensuring a school district's compliance
27
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 20
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.37 Page 21 of 33



 1   with the mandates of the IDEA is an important public policy interest. Cosgrove v. Bd. of
 2
     Educ. of the Niskayuna Cent. Sch. Dist. 175 F.Supp.2nd 375 (N.D.N.Y. 2001).
 3
 4
        V. Conclusion
 5
           Student’s Stay Put IEP mandates an RTC placement. The Office of Administrative
 6
 7   Hearings has ordered the district to implement that IEP and each one of the services,
 8
     supports and accommodations contained in that IEP. The RTC contemplated by
 9
10   Student’s Stay Put IEP is not available. A replacement RTC is not available. The District
11   must provide a special education placement that is comparable to the Student’s “current
12
     educational placement” to implement the Stay Put IEP and comply with the OAH Order.
13
14
            In Alston, supra, the Court explained what must be provided by the District during
15
16
     the period of “Stay Put”, noting that “current educational placement” means much more

17   than the goals but does not necessarily mean only the same “physical school” last
18
     attended by the Student. 439 F.Supp.2d at 90-91, citing, Spilsbury v. District of
19
20   Columbia, 307 F. Supp. 2d 22, at 26-27 (D.C. Cir 2004)(explaining that "the IDEA
21
     clearly intends `current educational placement' to encompass the whole range of services
22
     that a child needs" and that the term "cannot be read to only indicate which physical
23
24   school building a child attends"). As in Alston, supra, Student’s last agreed upon IEP
25
     included a non-public school for Student (for 345 minutes per day of “specialized
26
27   academic instruction” with additional 1:1 instructional assistant support during the school
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 21
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.38 Page 22 of 33



 1   day), related services of speech (240 minutes per month), occupational therapy (30
 2
     minutes per month) and counseling (30 minutes per week for Student and 60 minutes per
 3
 4   month for parents). All services were provided by employees of the non-public school.
 5
     The IEP also mandated 24/7 MHRS-residential services (for 1440 minutes every day)
 6
 7
     which was also provided by the non-public school. As there is no comparable RTC

 8   placement that will accept Student, the District must provide comparable services on
 9
     Student’s IEP, replicating them as closely as possible. The District cannot cherry pick
10
11   which of the IEP mandated services it chooses to implement under its “comparable
12
     services – Stay Put” obligation. It must implement them all.
13
14         The District had an independent legal obligation to implement the Stay Put IEP and
15
     did not. The Office of Administrative Hearings has ordered the District to implement the
16
17   Stay Put IEP. It has not. Parents have established an indisputable case on the merits as the

18   District, to date, refuses even to provide a Union v. Smith Prior Written Notice of its
19
     implementation plan in light of the compelled change of placement that identifies how it
20
21   will implement each of the supports and services on Student’s IEP until an RTC is found
22
     or Student ages out. Apparently, Parent is supposed to guess what the District’s plan is,
23
24
     and assume there is something, somewhere by someone, who has some qualifications to

25   do something which would put the District in legal compliance. As the very purpose of
26
     the IDEA is to provide special education and related services to students with disabilities,
27
28   the equities and public interest undeniably weigh in favor of the Student. Student is at his
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 22
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.39 Page 23 of 33



 1   home, without any district provided or funded services, with his backpack by the front
 2
     door waiting to go to a fully staffed school program 345 minutes per day, the harm is
 3
 4   significant and irreparable. Whether Parents must establish the preliminary injunction
 5
     standards or the Stay Put injunction standards from Joshua A v. Rocklin, supra, the record
 6
 7
     has been made.

 8
            This Court should immediately enter an Order compelling the District to comply
 9
10   with the ALJ’s order by doing each of the following:
11
           1. Provide a District credentialed special education teacher (or a privately hired
12
13             credentialed special education teacher) and an additional adult who is
14
               behaviorally trained through a Non-Public Agency that supplies Registered
15
16
               Behavioral Technicians (RBTs) to create and implement curriculum to work on

17             Student’s goals on his IEP for 345 minutes of in - person instruction for 80 days
18
               (that is the number of days between March 11, 2021 and June 30, 2021 (when
19
20             Student would have aged out).
21
           2. Provide a location (school) where the staff in paragraph 1 above can safely
22
               provide a program for Student.
23
24         3. Provide a district bus (or private van) with a driver, an aide, a wedge to place
25
               between the student and the window and Student’s safety vest to transport
26
27             Student to/from his home to the school location identified in paragraph 2,
28
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 23
     Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.40 Page 24 of 33



 1             above.
 2
           4. In person speech services (240 minutes per month) by a District speech and
 3
 4             language pathologist (or a private speech and language pathologist under
 5
               contract with the District) to provide speech services during the school day set
 6
 7
               out in item 1, above at the location set out in item 2, above.

 8         5. In person counseling services to Student 30 minutes per week by a District
 9
               counselor (or private counselor under contract with the District) to provide
10
11             counseling services during the school day set out in item 1, above.
12
           6. Counseling Services to Parent – 60 minutes per month – to be provided by a
13
               District counselor (or private counselor under contract with the District) at a
14
15             mutually agreed upon schedule and in a manner suitable to parents (e.g.
16
               virtual/telephonic/in person).
17
18         7. Occupational therapy service by consult to Student’s team for 30 minutes per
19             month by a District occupational therapist or a private occupational therapist
20
               under contract with the District.
21
22         8. Residential services in Student’s home for 1440 minutes per day via
23
               reimbursement/payment of all hours Parent has contracted for 2 through June 30,
24
25
     2
26     Parent has been unable to contract for the totality of all hours required from agencies or
     other providers due to staffing shortages caused by the delay in the District taking steps
27
     to contract for or otherwise provide for services for Student. Parents have actually had to
28   provide some of the services while taking Family Medical Leave/Military Leave. Parents
          Cebulski v. SDUSD: Motion to Enforce Administrative Order/Motion for Preliminary Injunction 24
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.41 Page 25 of 33
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.42 Page 26 of 33




          Statement Under Penalty of Perjury of Catherine Cebulski

      Submitted in Support of Plaintiffs’ Motion to Enforce Administrative

                     Order/Motion for Preliminary Injunction




   1. My name is Catherine Cebulski and I am the mother of and conservator for

      Karl Cebulski, age 22, who has Autism and is currently conserved. I make

      this statement based upon personal knowledge. My son is eligible for special

      education and related services currently as a student with Autism and will

      remain eligible until June 30, 2021 when he will “age out”.

   2. Since August 8, 2019, my son has attended an out of state Residential

      Treatment Center (RTC) called Genesee Lake, in Waukesha, Wisconsin; he

      was placed there through an Individual Education Plan (IEP) agreed to by

      his school district, San Diego Unified School District.

   3. Karl has a history of needing placement outside our family home and has

      attended non-public schools the entirety of his educational career, due to his

      significant behavior which has included violence/aggression (including

      charging at staff), ripping/shredding his clothing until he is naked, and

      significant property damage.




                   Statement Under Penalty of Perjury of Catherine Cebulski            1
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.43 Page 27 of 33




   4. The last agreed upon and implemented IEP for Karl is dated March 9, 2020

      and continued his placement and services at Genesee Lake.

   5. Pursuant to Karl’s “Stay Put IEP”, he receives all of the following supports

      and services at Genesee Lake:

            Specialized Academic Instruction: 345 minutes per day

            Additional Adult Support (1:1 aide support) 345 minutes per day

            Parent Education-Counseling: 60 minutes per month

            Individual Counseling: 30 minutes per week

            Language and Speech Services: 240 minutes per month

            Occupational Therapy Services: 30 minutes per month

            MHRS-Residential Services– 1440 minutes per day

      The school-based services are provided at Genesee Lakes non-public school

      and the residential services are provided in a home owned by Genesee Lake

      called Corey House where Karl resides while he attends Genesee Lake.

   6. Karl’s Stay Put IEP also provides an individualized transportation plan for

      Student’s safety and the safety of other students as Karl has a history of

      breaking school bus windows with his bare hands and other aggressive and

      dangerous behaviors, some so severe they resulted in his prior school calling

      police to remove him. The transportation plan requires that Karl be

      transported in a private bus (no other children), with 1:1 bus aide support, a
                   Statement Under Penalty of Perjury of Catherine Cebulski            2
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.44 Page 28 of 33




      wedge to place between him and the window. A prior IEP when Karl was

      still attending school in San Diego also identified a specialized safety

      harness that Karl was supposed to have to protect him and the aide.

   7. In December 2020, Genesee Lake told me that Karl would be discharged on

      his 22nd birthday – March 10, 2021.

   8. In response, I emailed the District on December 12, 2020 and requested that

      it set an IEP meeting to discuss the upcoming discharge and create a

      transition plan for Karl through June 30, 2021, which is when Karl would

      “age out” of eligibility for special education and related services.

   9. Since my initial email to the District, I have attended four (4) IEP meetings:

      January 29, 2021, February 8, 2021, February 22, 2021 and March 8, 2021.

   10. During one of the IEP meetings, the IEP team specifically discussed how

      Karl’s IEP was being implemented at Genesee Lake:

         a. Specialized Academic Instruction was provided by a credentialed

            special education teacher, in person, at Genesee Lake’s non-public

            school. The teacher had the assistance of a class instructional

            assistant. Karl also had the support of an additional adult (1:1 aide)

            during all school hours. The school day was 345 minutes long.

         b. In addition to the direct support available during the school day,

            Genesee Lake had access to additional behavioral support and crisis


                   Statement Under Penalty of Perjury of Catherine Cebulski            3
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.45 Page 29 of 33




            staff in the event there was a behavioral emergency with Karl (or any

            of the other students).

         c. Speech and Language Therapy, in person, during the school day, at

            Genesee Lake’s non-public school by a licensed speech and language

            therapist.

         d. Occupational Therapy was provided by “consult” with the

            occupational therapist consulting both with the Genesee Lake school

            staff and the residential staff at the Corey House.

         e. Counseling Services were available to parents virtually or by

            telephone as neither my husband (who was deployed with the

            military) nor I lived in Wisconsin; counseling services were available

            to Karl on a scheduled basis, but he sometimes did not choose to

            attend.

         f. Residential services to implement independent living and behavior

            goals in Karl’s IEP were provided in the Corey House where Karl

            lived. There were 3 Adult staff throughout the day for 6 adult students

            (including Karl); during the “night shift” there was one “awake” staff

            member in the Corey House at all times.

   11. The District attempted to locate another RTC that would accept Karl; no

      RTC was willing to accept him as a student.


                   Statement Under Penalty of Perjury of Catherine Cebulski          4
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.46 Page 30 of 33




   12. I brought a special education consultant to the IEP meetings whose name

      was Amy Langerman who requested, on my behalf, that the District tell us

      how it intended to implement Karl’s Stay Put services. Despite repeated

      requests for this information at each IEP meeting, the District staff refused to

      identify how it would implement Stay Put after Karl’s discharge, even after

      it was known that there was no replacement RTC.

   13. Ms. Langerman also requested, on my behalf, that the District provide Prior

      Written Notice on how it intended to implement Karl’s Stay Put services

      upon his discharge from Genesee Lake. To date, I have not received any

      such Prior Written Notice.

   14. Karl was discharged from Genesee Lake on March 10, 2021. My husband

      was able to get leave from his active-duty military deployment to fly to

      Wisconsin to bring Karl home.

   15. Since Karl has been home in San Diego, the District has not provided one

      minute of residential services in Karl’s current home setting, which is a

      private home obtained by my husband and I for Karl to live where he could

      be safe and where we could remain safe in our separate family residence.

   16. Since Karl has been home, the District has not identified a school-based

      placement with appropriate credentialed staff (Special Education Teacher),

      behaviorally trained additional adult support (1:1 aide) and all other supports


                   Statement Under Penalty of Perjury of Catherine Cebulski         5
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.47 Page 31 of 33




      and services, including an individualized transportation plan, at a location

      where Karl can be safely educated for 345 minutes per day.

   17. On March 15, 2021, a school bus arrived at Karl’s private residence. I

      received no notice from the District that a bus was arriving on that date. As I

      had not received Prior Written Notice of any school based plan, I did not

      send Karl on that bus.

   18. I immediately drove to Whittier School where I learned the bus would be

      going. I asked to see “the program” or whatever it was that the District

      intended for my son, had he taken the bus. I was shown a room. There was

      no teacher in the room. There was no curriculum in the room. There were no

      students in the room.

   19. As I was getting ready to leave the campus, the bus that had been at Karl’s

      house arrived. Several young, school aged children got off the bus.

   20. The next day, March 16, 2021, a school bus also arrived at Karl’s house and

      it already had young school aged children on it. I did not put Karl on that bus

      both because his IEP requires a private bus with no other children for his

      safety and the safety of other children and because the District has not

      identified a program/location that is appropriately staffed to implement a

      345 minute per day program implementing Karl’s IEP.




                   Statement Under Penalty of Perjury of Catherine Cebulski          6
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.48 Page 32 of 33




   21. On Tuesday, March 16, 2021, after the school bus left Karl’s home, I

      advised the district, through our special education consultant, Amy

      Langerman, that if I received written notice of a Stay Put implementation

      plan, I was ready, willing and able to send Karl to an appropriate program in

      San Diego that provides comparable services to those that were provided at

      Genesee Lake by appropriately credentialed and trained staff with safe

      transportation to/from that program pursuant to the transportation plan in

      Karl’s IEP; I still have not received any such written notice.

   22. I have found a private agency called Habita that has behaviorally trained

      staff available for hire to provide the residential services for Karl in his

      home; the District refuses to contract with Habita or otherwise pay for such

      services. I have contracted for some residential services from Habita.

   23. I have also contracted with private staff to provide additional in-home

      residential services to implement the residential services on Karl’s IEP.

   24. I am unable to currently contract for the full 1400 minutes per day of

      residential services due to staffing shortages but Habita is “staffing up” to

      try to make other staff available and I continue to search for private

      providers to staff hours that Habita can not currently staff.

   25. My husband has provided and will continue to provide residential in-home

      services in Karl’s private home while he is on leave from his military


                   Statement Under Penalty of Perjury of Catherine Cebulski           7
Case 3:21-cv-00503-CAB-JLB Document 2 Filed 03/22/21 PageID.49 Page 33 of 33




      deployment; when he has to return to his deployment I will be forced to take

      family medical leave to provide residential services to replace those I can

      not currently staff through contract due to staffing shortages.

   26. My son has placed his backpack next to the front door, waiting to go to

      school. He is very anxious and upset about not being able to go to school.

            I declare under penalty of perjury that the foregoing is true and

      correct.

            Dated this _____
                        19   day of March, 2021.



                                                                 ___________________
                                                                 Catherine Cebulski




                   Statement Under Penalty of Perjury of Catherine Cebulski            8
